STEAGALL, Justice
(dissenting).
The majority opinion relies on Giles v. Gardner, supra, for the proposition that a trial judge should quote directly from statutes when instructing the jury on rules of the road. Although the trial court did not quote the Code sections in charging the jury, the substance of his instructions was virtually identical to the controlling statutes. “In reviewing instructions to determine if they correctly set forth the applicable law, we must read and consider the charge as a whole.” Grayco Resources, Inc. v. Poole, 500 So.2d 1030, 1033 (Ala.1986) (citations omitted).
The trial court’s instructions, taken as a whole, adequately informed the jury of the law as it relates to a pedestrian’s responsibility. Whatever error was present in those instructions was cured by the court’s explanation in response to the juror’s question and the court’s additional instruction on the same point the following day. Whether Okwudili stepped beyond the area in which he was entitled to stand and failed to yield to Sanford’s car was the very question appropriately before the jury and which it decided in Sanford’s favor.
Therefore, I dissent.